UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7574



ANDRE P. TOWNSEND,

                                              Plaintiff - Appellant,

          versus


ROBIN  CHAVIS,   Associate Warden;   ANTHONY
HOUSTON; JAMES BETHEA, Classification; JOHN
JONES, Lieutenant; OFFICER SMITH; OFFICER
LOTT; OFFICER REDFEARN,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.    Patrick Michael Duffy, District
Judge. (CA-02-4060)


Submitted:   February 16, 2005            Decided:   March 16, 2005


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Andre P. Townsend, Appellant Pro Se. Andrew Foster McLeod, HARRIS
& MCLEOD, Cheraw, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Andre P. Townsend appeals the district court’s orders

accepting the recommendation of the magistrate judge in part and

denying relief on his 42 U.S.C. § 1983 (2000) complaint.           We have

reviewed the record and find no reversible error.         Accordingly, we

affirm   for   the   reasons   stated   by   the   district   court.   See

Townsend v. Chavis, No. CA-02-4060 (D.S.C. Apr. 15 & Sept. 8,

2004).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 2 -